Highland App. No. 09CA25, 2010-Ohio-5392. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Entry filed December 10, 2010:
“What is the proper standard for appellate review of purely legal issues that must be resolved after the trial court has decided a complaint for declaratory judgment presents a justiciable question under Revised Code Chapter 2721, i.e., must an appellate court afford deference to a trial court's interpretation or application of the law?”
Lanzinger, J., dissents.
The conflict case is Maxwell v. Fry, Butler App. No. CA2007-11-284, 2009-Ohio-1650.